        Case 1:20-cv-01905-JEJ Document 28 Filed 10/20/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THE PUBLIC INTEREST LEGAL :
FOUNDATION             Plaintiff
                                 :          No. 1:20-cv-01905
                   v.            :
                                 :
                                 :
KATHY BOOCKVAR, in her           :
official capacity,               :
                                 :
                      Defendant :


                                     ORDER

     AND NOW, this 20th day of October, 2020, upon consideration of the

within Motion to Withdraw as Counsel, it is hereby ORDERED the motion

(Doc. 25) is GRANTED. The appearance of Stephen Moniak, Senior Deputy

Attorney General, for Defendant Kathy Boockvar is hereby withdrawn.




                                               ________________________
                                               John E. Jones, III, Chief Judge
                                               United States District Court
                                               Middle District of Pennsylvania
